Title: To Thomas Jefferson from David Ross, [14? January 1781]
From: Ross, David
To: Jefferson, Thomas



Sir
Sunday Evening [14? January 1781]

Since I had the pleasure of seeing you have mentioned to several of my acquaintances the necessity of rebuilding the publick Work houses &c. They mention some excellent workmen at present in the Militia that would gladly engage and carry with them many workmen black and white. I recommend your Excellency to Mr. Thos. Pleasants and Capt. John Pleasants who can inform you of a considerable number of hands necessary at present.
I am with great regard Your huml Servt.,

David Ross

 